Case 1:20-cv-03134-FB-MMH Document 34 Filed 07/27/21 Page 1 of 1 PageID #: 362




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 BLOCKCRUSHR INC.,

                             Plaintiff,

                        v.                                   No. 1:20-cv-03134-FB-MMH

 CONSENSYS INC., CONSENSYS FUND I, L.P.,
 CONSENSYS DILIGENCE, INC., CONSENSYS
 GP I, LLC, AND CONSENSYS VENTURES LLC,

                             Defendants.


              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
       The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) hereby stipulate to the Dismissal With Prejudice of this action,

including all claims and counterclaims stated herein against any party, with each party to bear its

own attorney’s fees and costs.

       Dated: July 27, 2021

       STIPULATED AND AGREED TO BY:

 /s/ Kyle W. Roche                                 /s/ Tibor L. Nagy, Jr.
 Kyle W. Roche                                     Tibor L. Nagy, Jr.
 Richard R. Cipolla                                DONTZIN NAGY & FLEISSIG LLP
 Warren Li                                         980 Madison Avenue
 ROCHE FREEDMAN LLP                                New York, New York 10075
 99 Park Street, Suite 1910                        (212) 717 2900
 New York, New York 10016                          tibor@dnfllp.com
 (646) 791 6881
 kyle@rcfllp.com                                   Attorney for Defendants Consensys Inc,
 rcipolla@rcfllp.com                               Consensys Fund I, L.P., Consensys Diligence,
 wli@rcfllp.com                                    Inc., Consensys GP I, LLC, and Consensys
                                                   Ventures LLC

 Attorneys for Plaintiff BlockCrushr Inc.
